Citation Nr: 1200594	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of nasal fractures.  

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a radical suprapubic prostatectomy with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1965 to July 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the August 2006 rating decision, the Roanoke RO, inter alia, denied service connection for bilateral hearing loss and tinnitus; granted service connection for residuals of nasal fractures and assigned an initial noncompensable rating, effective September 19, 2005; and granted service connection for residuals of a radical suprapubic prostatectomy with erectile dysfunction and assigned an initial 20 percent disability rating, effective September 19, 2005.  The appellant appealed the RO's determinations, via his submission of a timely VA Form in March 2008.  

Before the matter was certified to the Board, the appellant relocated and in a May 2009 rating decision, the RO in Honolulu, Hawaii, granted service connection for bilateral hearing loss and tinnitus, both effective September 19, 2005, and assigned initial noncompensable and 10 percent ratings, respectively. 

The grant of service connection for bilateral hearing loss and tinnitus constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The record reflects that the appellant has again relocated and his claim is now in the jurisdiction of the RO in Waco, Texas.  

The Board notes that in connection with this appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the Waco RO.  In a September 2010 statement, however, the appellant withdrew his hearing request and asked that his appeal be forwarded to the Board for consideration based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Residuals of nasal fractures

The appellant's service treatment records show that at his June 1977 military separation medical examination, he reported a history of multiple nasal fractures as a cadet.  He reported a partial nasal obstruction.  Evaluation in the ENT clinic showed a left septal defect.  

In September 2005, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a broken nose with nasal blockage and difficulty breathing.  

In connection with his claim, the appellant was afforded a VA medical examination in July 2006.  He reported a history of multiple nasal fractures in service.  He indicated that he currently had intermittent sinusitis and mild headaches, although he had not been prescribed antibiotics.  He also reported difficulty breathing through his nose.  Examination showed a left nasal obstruction of 80 percent with some left septal deviation.  No specific reference was made regarding the existence or extent of any right nasal obstruction.  The sinuses were normal and nontender.  The diagnosis was status post nasal bone fracture with at least as likely as not mastoid sinus polyp.  

Based on the examination report, in the August 2006 rating decision on appeal, the RO granted service connection for residuals of nasal fractures and assigned an initial noncompensable rating, pursuant to the rating criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under those criteria, a traumatic deviation of the nasal septum warrants a disability rating of 10 percent if there is a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

The appellant has appealed the RO's determination, arguing that a higher rating is warranted.  In his May 2007 notice of disagreement and his March 2008 substantive appeal, the appellant explained that he had blockages in both of his nasal passages which caused difficulty breathing, particularly at night.  He requested that his condition be reevaluated.  

The appellant is competent to describe the symptoms of his nasal blockage and the Board finds no basis upon which to question his credibility.  In light of the appellant's assertions, the Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated.  38 C.F.R. § 3.159 (c)(4); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

Residuals of a radical suprapubic prostatectomy with erectile dysfunction

The record on appeal shows the appellant served in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(iii) (providing a rebuttable presumption of herbicide exposure to veterans who served in the Republic of Vietnam during the Vietnam era); see also 38 C.F.R. § 3.309(e) (providing a rebuttable presumption of service connection for prostate cancer in veterans exposed to an herbicide agent during active service).  

In August 1994, the appellant was diagnosed as having adenocarcinoma of the prostate and in October 1994, he underwent a radical retropubic prostatectomy.  At a July 2006 VA medical examination, the appellant reported that residuals of his prostatectomy surgery included erectile dysfunction as well as urinary frequency and incontinence.  In that regard, he reported frequent urination and nocturia every two to three hours, as well as incontinence requiring the use of one absorbent pad daily.  

In an August 2006 rating decision, the RO granted service connection for residuals of a radical suprapubic prostatectomy with erectile dysfunction and assigned an initial 20 percent disability rating, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Here, the Board notes that the appellant has expressed some confusion regarding the disability rating assigned for his prostatectomy and wishes to assure him that in addition to the 20 percent disability rating awarded for residuals of the prostatectomy (i.e. his voiding dysfunction residuals), he has also been separately awarded special monthly compensation for his erectile dysfunction under 38 C.F.R. § 3.350(a) (2011).  

In pertinent part, Diagnostic Code 7528 provides that postsurgical malignant neoplasms of the genitourinary system with no local reoccurrence or metastasis are rated on residuals as voiding dysfunction, either urinary leakage or frequency, whichever is the predominant area of dysfunction.  38 C.F.R. § 4.115b (2011).  Again, the appellant has been awarded special monthly compensation for the other residual of his prostate surgery, erectile dysfunction.

In order to warrant a rating in excess of 20 percent under the provisions for urinary leakage, the condition must require the use of an appliance or the wearing of absorbent which must be changed at least 2 to 4 times per day.  In order to warrant a rating in excess of 20 percent under urinary frequency, the evidence must show daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2011).  

The appellant contends that depending on his liquid consumption, he voids as many as four to six times before noon.  Additionally, he indicates that he wears absorbent pads at all times and "could change several times per day."  

Based on the appellant's contentions, it appears that his voiding dysfunction may have increased in severity since he was last examined by VA.  Under these circumstances, the Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded VA medical examination to determine the current severity of his service-connected residuals of nasal fractures.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The report of examination should include a detailed account of all residuals of the in-service nasal fractures found to be present.  The examiner should be requested to comment on whether the appellant exhibits traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner should also comment on the presence or absence of any pain, crusting, purulent discharge, and headaches associated with the in-service nasal fractures; the frequency and severity of any incapacitating recurrences should also be noted.  The examiner should also comment on the extent, if any, to which the appellant's disability requires treatment with the use of antibiotics.  

2.  The appellant should be afforded VA medical examination to determine the current severity of his service-connected residuals of a radical suprapubic prostatectomy.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The report of examination should include a detailed account of all residuals of the prostatectomy found to be present, including urinary leakage and frequency, as well as the severity of those residuals.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


